DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed October 22, 2022 (hereinafter “Reply”).
Claims 1, 3, 18, 23, 28, and 31 are amended.
Claims 2 and 24 are cancelled.
Claims 1, 3-23, and 25-35 are pending.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-23, and 25-35 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-35 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1, 3-23, and 25-35 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1, 3-23, and 25-35 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites accepting collected data about online behavior of users of first set of users; obtaining measured psychometric profiles of said each user, each psychometric profile comprising a set of dimensions including at least one purely psychometric dimension and optionally at least one demographic dimension, such that the method can maintain ignorance of the personally identifiable information of users of the first set; accepting measured psychometrics dimensions of users of the set of users to form accepted and measured psychometric profiles of users of the first set; using the accepted data about online behavior and the corresponding accepted measured psychometric profiles of the users of the first set to train at least one learning method of predicting psychometric profiles of users whose psychometric profiles may be unknown, the at least one method of predicting for any user whose psychometric profile may be unknown using automatically collected data about online behavior of the user whose psychometric profile may be unknown; accepting automatically collected data about online behavior of users of a population of users whose psychometric profiles may be unknown, the accepted automatically collected data excluding any personally identifiable information; using at least one of the trained at learning method of predicting to generate psychometric models of each of the population of users from the accepted data about online behavior of the users of the population; storing the predicted psychometric models; in which no personally identifiable information of users of the population needs to be used or maintained, such that the method is able to maintain anonymity of each of the users of the population of users, and wherein the users of the population are not required to take a psychometric or other personality test. Claims 18, 23, and 28 recite similar features as claim 1. Claims 3-17, 19-22, 25-27, and 29-35 further specify characteristics of the data or algorithms used in the independent claims.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mathematical concepts—such as mathematical relationships, mathematical formulas or equations, and mathematical calculations—because the claimed features identified above related to statistical learning methods (e.g., support vector machines, logistic regression, decision trees, random forests, gradient-boosted trees, and naive Bayes models) are mathematical relationships, mathematical formulas or equations, and mathematical calculations.
Thus, the concepts set forth in claims 1, 3-23, and 25-35 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites that its method is machine implemented, that the data is machine collected, that some data is obtained from a measuring instrument, an intended but not required use that the user enters the data into the measuring instrument, and that the learning model is a machine learning model. Claim 18 recites that its method is machine implemented and that the learning model is a machine learning model. Claim 23 recites similar features as claim 1 and further recites a measuring instrument and an engine comprising a processor and storage subsystem comprising a non-transitory machine-readable medium. Claim 28 recites similar features as claim 23 and adds a controller and an interface and that the learning occurs using a machine learning engine comprising special purpose hardware.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the machines, instruments, processor, storage subsystem, non-transitory machine-readable medium, controller, interface, and engines (to the extent that they are required to be implemented as machines such as generically-recited “special purpose hardware”)—are recited at a high level of generality. Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to receive information (e.g., from a measuring instrument entered by a user) is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1, 3-23, and 25-35 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1, 3-23, and 25-35 are directed to abstract ideas.

Step 2B
Claims 1, 3-23, and 25-35 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to receive information (e.g., from a measuring instrument entered by a user) is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1, 3-23, and 25-35, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Response to Arguments
The arguments submitted with the Reply have been fully considered but are not persuasive.
Applicant argues that the claims are not directed to abstract ideas because they “describe a method of obtaining psychometric profiles of users of a population” and thus, do not describe commercial or legal interactions including advertising, marketing or sales activities or behaviors. Reply, p. 13. Examiner disagrees, because obtaining psychometric profiles of users of a population are advertising and marketing activities of gathering or performing market research.
Applicant argues that the claims are not directed to abstract ideas because the claim “includes several steps of which one step carriers out machine learning.” Reply, p. 14. Examiner disagrees, because machine learning models are a class of algorithms that may—but are not required to be—implemented by a machine. The algorithms themselves are directed to abstract ideas. To the extent that the term “machine learning” implies (but does not necessarily require) the algorithms are implemented by a machine, inclusion of this generically-recited machine amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f).
Applicant argues that the transformation of data from one form to another is a transformation for purposes of the Alice test. Reply, pp. 14-15. Examiner disagrees, because this is not true according the M.P.E.P. § 2106.05(c): 
An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).

The type of data transformation claimed is the kind of data manipulations that can occur as a “purely mental process” or “manipulation of basic mathematical constructs”—e.g., computerized data structures—that have not been deemed a “transformation” for purposes of the Alice test.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to advertising to anonymous segments.
Kannan et al. (U.S. Pub. No. 2015/0254675 A1) (personalizing customer interaction experiences);
Wang et al. (U.S. Pub. No. 2016/0055244 A1); and
Sharad et al. (“An Automated Social Graph De-Anonymization Technique.” In Proceedings of the 13th Workshop on Privacy in the Electronic Society (WPES '14). Association for Computing Machinery, New York, NY, USA, 47–58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622